Mayes, J.,
delivered the opinion of the court.
We have no hesitancy in declaring that a policeman is an “ officer,” within the meaning of Sec. 20 of the Constitution of the state of Mississippi,, and must be appointed for some specified time. Any law or ordinance which provides for the appointment of such an officer during good behavior is in violation of this section and void. In the case of Shelby v. Alcorn, 36 Miss., 273, on page 289, 72 Am. Dec., 169, this court held “ that a public officer is one who has some duty to perform concerning the public; and he is not the less a public officer when his duty is confined to narrow limits, because it is the duty, and the nature of that duty, which makes him a public officer, and not the extent of his authority.” Shelby v. Alcorn, 36 Miss., 273; 72 Am. Dec., 169; Kierskey v. Kelly, 80 Miss., 803; 31 South., 901; Johnson v. State, 132 Ala., 43, 31 South., 493. The section of the Constitution referred to above contemplates all persons who have any duty to perform concerning the public under any law of this state, whether it be under an act of the Legislature, the Constitution of the state, or á municipal ordinance. The ordinance in question not providing for a specified term of service for the policemen of the city, but authorizing the appointment during good behavior, is void.
Chapter 134, p. 173, of the Laws of 1900, amending the charter of the city of Meridian, is itself unconstitutional, in that it violates Sec. 88 of the Constitution of the state, which provides that “ the Legislature shall pass general laws, under which local and private interests shall be provided for and protected, and under which cities and towns may be chartered and their *671charters amended,” etc. Acting under this section of the Constitution, which is mandatory, the Legislature has provided by general law, in § 3039 of the Annotated Code of 1892, as amended by Laws 1900, p. 79, ch. 69, the way in which municipalities may amend their charters. This was the only way that the charter of the city of Meridian could be amended, and the special act referred to above is in violation of the Constitution.
It follows, from what has been said above, that the ordinance is void because it violates Sec. 20 of the Constitution, in that it prescribes no definite term of service, and ch. 134, p. 173, Laws 1900, is void for the reason that it is attempted by the Legislature by special law to amend the charter of the city of Meridian, when the Constitution requires that all such amendments shall be made by general law.

The case is affirmed.